             Case 3:10-bk-09365-JAF          Doc 499       Filed 04/04/19   Page 1 of 2



                                         ORDERED.


     Dated: April 03, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re:
                                                               CASE NO.: 3:10-bk-09365-JAF
Neil Scott McEachern                                           Chapter 11
Elizabeth Sumpaico Rivera

      Debtors.
___________________________/

                    AGREED ORDER DEEMING MORTGAGE CURRENT

         THIS CASE came before the court upon the Debtors’ Motion to Deem Current (Doc. No.

         452). Upon the Motion, it is:

         ORDERED:
         1. Class 15 consisting of the First mortgage held by BSI Financial Services, as Servicing

         Agent for U.S. Bank Trust National Association, as Trustee of Bungalow Series F Trust

         ("Secured Creditor"), the loan on property 8995 Bensalem Drive, Jacksonville, Florida

         32257 is current as of the entry of this Order.

                                                   1
           Case 3:10-bk-09365-JAF          Doc 499     Filed 04/04/19     Page 2 of 2




 Attorney Angela M. Scott is directed to serve a copy of this order on interested parties and to
file a proof of service within three days of entry of the order.
